EXABYTE CORPORATION

 

SENIOR MANAGEMENT RETENTION PLAN

 

This Senior Management Retention Plan (the “Plan”) has been adopted by the Board
of Directors of Exabyte Corporation, a Delaware corporation (the “Company”),
effective as of August 28, 2006. The Plan is intended to provide incentives to
members of the Company’s senior management to remain in the employ of the
Company by providing for bonus payments in connection with a Sale of the Company
(as defined below). Certain capitalized terms used in the Plan have the meanings
set forth in Section 4 below.

 

1.            Bonus Pool. The Company hereby establishes a pool for the payment
of bonuses under the Plan (the “Bonus Pool”) in the aggregate amount of $350,000
in connection with the Sale of the Company. A total of 1,000 Bonus Units (as
defined below) may be granted pursuant to the Plan.

 

2.            Bonus Entitlement. The initial Participants in the Plan and the
number of Bonus Units to be granted to such Participants are set forth on Annex
A. The Board of Directors (or a compensation committee of the Board of
Directors) may select additional Participants and/or grant additional Bonus
Units to Participants from time to time prior to a Sale of the Company upon the
recommendation of the Chief Executive Officer. In the event of a Sale of the
Company, each Participant who remains continuously employed with the Company
and/or any successor to the Company resulting from the Sale of the Company (as
applicable) through the earlier of (x) 90 days following the Sale of the
Company, or (y) the Involuntary Termination of such Participant’s employment
following the Sale of the Company (such earlier date, the “Retention Date”)
shall be entitled to a bonus in an amount equal to that percentage of the Bonus
Pool determined by dividing the number of Bonus Units held by such Participant
by 1,000. In the event that the successor to the Company resulting from a Sale
of the Company (as applicable) does not offer employment to a Participant on
substantially equivalent terms in connection with the Sale of the Company, such
Participant’s Retention Date shall be the date of consummation of the Sale of
the Company. In the event that a Participant’s employment with the Company
terminates (x) prior to a Sale of the Company for any reason, or (y) following a
Sale of the Company but prior to the applicable Retention Date for any reason
other than an Involuntary Termination, all Bonus Units held by such Participant
shall be automatically forfeited and shall be available for reissue under the
Plan.

 

3.            Form of Bonus Payments. Bonuses payable under the Plan shall be
determined by the Board of Directors prior to or concurrently with the Sale of
the Company (which determination shall be final and binding) and shall be paid
to Participants by the Company (or the entity surviving the Sale of the Company,
as applicable) within 30 days following the applicable Retention Date. Bonuses
shall be paid in cash or, at the option of the Company (or the entity surviving
the Sale of the

 

1

 



 

Company, as applicable), bonuses may be paid in the same form as the
consideration received by the Company’s stockholders pursuant to such Sale of
the Company. Notwithstanding the foregoing, in the event that such consideration
consists of property other than cash or Marketable Securities, such
consideration shall be valued by the Board of Directors prior to or concurrently
with the Sale of the Company (which determination shall be final and binding)
and at least 40% of the bonuses due to Participants shall be paid in cash.

 

4.            Definitions. For purposes of the Plan, the following terms have
the indicated meanings:

 

“Bonus Unit” shall mean a unit of participation in bonuses payable pursuant to
the Plan. If required by the Board of Directors, each grant of Bonus Units shall
be evidenced by a written instrument in a form approved by the Board of
Directors. Bonus Units may not be transferred by a Participant other than by
will or by the laws of descent and distribution.

 

“Cause” shall have the meaning given such term in a Participant’s employment
agreement with the Company, or if such Participant has not entered into an
employment agreement (or such term is not defined therein), shall mean (i) such
Participant’s repeated refusal to obey written directions of the Board of
Directors or a superior officer (so long as such directions do not involve
illegal or immoral acts); (ii) such Participant’s repeated acts of substance
abuse that are injurious to the Company in any significant respect; (iii) such
Participant’s fraud or dishonesty that is injurious to the Company in any
significant respect; (iv) such Participant’s breach of any material obligation
of non-competition, nondisclosure or confidentiality owed to the Company; (v)
such Participant’s breach of fiduciary duty owed to the Company; (vi) such
Participant’s commission or confession of a criminal offense involving money or
other property of the Company (excluding any traffic violations or similar
violations); or (vii) such Participant’s commission or confession of a criminal
offense that constitutes a felony in the jurisdiction in which the offense is
committed, in each case as determined by the Board of Directors (whose
determination shall be conclusive and binding). A Participant who agrees to
resign from his or her employment with the Company in lieu of being terminated
for Cause may be deemed to have been terminated for Cause for purposes of the
Plan. For purposes of this definition, the term “Company” shall also refer to
any subsidiary of the Company or any successor to the Company resulting from a
Sale of the Company.

 

“Involuntary Termination” shall mean, with respect to an individual Participant
(i) termination by the Company or any successor entity (as applicable) of such
Participant’s employment without Cause (as defined above); (ii) termination of
employment as a result of such Participant’s death or permanent disability, or
(iii) such Participant’s voluntary resignation following (A) a reduction in such
Participant’s level of compensation (including base salary, fringe benefits and
target bonuses under any incentive programs based on corporate performance) by
15% or more, except for an across-the-board reduction of the level of
compensation (including base salary, fringe benefits and target bonuses under
any incentive programs based on corporate

 

2

 



 

performance) of all of the Company’s executive officers, or (B) a relocation of
such Participant’s place of employment by more than 50 miles without such
Participant’s consent.

 

“Marketable Securities” shall mean securities for which there is a readily
ascertainable market value and which are freely tradeable on a recognized
national securities exchange or in the Nasdaq National Market. Marketable
Securities shall be valued at their closing price on the trading day immediately
preceding the closing of a Sale of the Company.

 

“Participant” shall mean a person to whom Bonus Units have been granted under
the Plan. Only full-time salaried employees of the Company are eligible to
become Participants.

 

“Sale of the Company” shall mean (i) the transfer for value of a majority or
more of the outstanding equity interest in the Company, including pursuant to a
merger, consolidation or other business combination transaction (other than
pursuant to a bona fide financing transaction approved by the Board of
Directors), or (ii) the sale of all or substantially all of the Company’s
assets, in either case in a single transaction or series of related
transactions. A Sale of the Company shall not include any merger, consolidation,
reorganization or similar transaction in which holders of the Company’s
outstanding capital stock immediately prior to such transaction own at least a
majority of the equity interest in the surviving entity immediately following
such transaction.

 

5.            General. The Plan shall be binding upon the Company and any
successor to the Company resulting from a Sale of the Company. Nothing in the
Plan shall interfere with or limit in any way the right of the Company to
terminate any Participant’s employment at any time (with or without cause), or
confer upon any Participant any right to continue in the employ of the Company
for any period of time or to continue to receive such Participant’s current (or
other) rate of compensation. No employee shall have a right to be selected as a
Participant or, having been so selected, to be selected again as a Participant.

 

6.             Amendment and Termination. The Board of Directors shall have the
power to interpret the Plan and may suspend or terminate the Plan or any portion
thereof at any time and may amend it from time to time in such respects as the
Board may deem advisable; provided, however, that no such amendment, suspension
or termination shall impair the rights of Participants without the consent of
the Participants affected thereby. Notwithstanding the foregoing, in the event
that a Sale of the Company does not occur by December 31, 2006, this Plan shall
terminate unless the Board of Directors extends the duration of this Plan prior
to such date.

 

* * * * *

 

3

 



 

 

Annex A

 

 

Name

Percentage of Bonus Pool

# of Units

Tom W. Ward

50%

500

Carroll A. Wallace

50%

500

 

 

 

4

 

 

 